PER Cueiam.
The impeaching questions asked by the solicitor do not transgress the .rules of fair 'cross-examination. Likewise, the questions by the court were of a clarifying nature only. The assignments of error relating to both are without merit.
The trial court was correct in ruling the evidence made out a case for the jury on the felony charge, which included the lesser offense of which the defendant was convicted.
No Error.
Moore, J., took no part in the consideration or decision of this case.